People v Fore (2017 NY Slip Op 06568)





People v Fore


2017 NY Slip Op 06568


Decided on September 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 21, 2017

107100

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vEDDIE FORE, Appellant.

Calendar Date: August 7, 2017

Before: Peters, P.J., Rose, Devine, Clark and Pritzker, JJ.


Jane M. Bloom, Monticello, for appellant.
James R. Farrell, District Attorney, Monticello (Meagan K. Galligan of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Sullivan County (McGuire, J.), rendered August 13, 2014, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to burglary in the third degree and waived his right to appeal, both orally and in writing. County Court sentenced defendant, an admitted second felony offender, to the agreed-upon prison term of 2 to 4 years and imposed a fine. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Upon our review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., Rose, Devine, Clark and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.